Pee Curiam,
Each of the first forty-five specifications of error complains of the dismissal of the exception, etc., quoted therein. The first twenty-seven of these exceptions to the learned master's report were filed by William Glassmire, one of the defendants, and the remaining eighteen by the other defendant. The exceptions having been considered and dismissed by' the court, the master’s report was approved and the decree recommended by him was entered. This last act is the subject of complaint in the forty-sixtli specification.
It cannot be doubted that the decree in question is the logical result of the facts found by the master and approved by the court. It is therefore incumbent on the appellants to convict the court below of error in dismissing one or more of their forty-five exceptions to the master’s report. Failing in that, the decree must stand.
It is not our purpose, nor do we think it necessary, to consider the specifications in detail. To do so would consume time without any useful result. Our examination of the record and consideration of the proofs has satisfied us that the master’s findings of fact are sustained by the evidence; that his conclusions drawn from the' facts thus established are correct; and that he committed no-error in not'finding certain alleged facts, referred to in some of the exceptions. It therefore follows that there was no error in' dismissing the exceptions, or in entering *236the decree. The facts on which the latter rests, together with the reasons in support of it, are so fully set forth in the master’s report that further elaboration is unnecessary. In view of the properly established facts and the reasons presented in said report, we think the decree should not be disturbed.
Decree affirmed and appeal dismissed with costs to be paid by the appellants.